"Warner, Chief Justice,
dissenting.
This was a bill filed by the complainant against the defendants to enjoin the collection of a judgment obtained for certain described dividends on railroad stock, which was the property of the defendant’s infant ward, and which, it is alleged, was paid by the complainant to the mother and natural guardian of the infant, and which had been used and appropriated for the benefit of the ward. There is no sufficient excuse or reason stated why this bill was not filed when the action in which the judgment was rendered was pending in the common law Court, if, indeed, the complainant was entitled to the relief now sought. But, in my judgment, the complainant is not entitled to the relief prayed for. The dividends of the stock was the property of the infant ward. The mother, to whom the complainants paid them, was her natural guardian. The 1794th section of the Code declares, that the natural guardian cannot demand or receive the property of the child until a guardian’s bond is filed and accepted by the Ordinary, which it is not pretended was done in this case. This provision of the Code is a wise one, and was intended for the protection of infants, and a Court of equity has no more power or authority to disregard and violate the provisions of a positive statute than a Court of law, or to grant any relief to a party who has violated it. From what source does a Court of equity derive its power and authority to dispense rvith and disregard the provisions of a positive statute ? A positive statute, when enacted in pursuance of the Constitution, prescribes a rule of conduct for the government of Courts of equity as well as Courts of law, no matter what abstract notions of justice the Courts may entertain of the cases controlled by it. If it were otherwise, the rights of the citizen would be entirely dependent upon the Judge’s notions of abstract equity, instead of the positive law prescribed *563by the supreme power of the State, for their government. The complainant having paid the dividends in violation of the provisions of a positive statute, and in violation of the public policy of the State, as manifested by that statute, a Court of equity cannot grant the relief prayed for any more than a Court of law could have done.